Citation Nr: 1311127	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for multiple sclerosis has been received.  

2.  Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1987, and had additional periods of duty in the Army National Guard. 

The Veteran's claim for service connection for multiple sclerosis previously has been considered and denied by the RO.  

Most recently, in March 2008, the RO declined to reopen the previously denied claim.  In October 2008, a notice of disagreement (NOD) was filed on behalf of the Veteran.  A statement of the case (SOC) was issued in January 2010, and a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was submitted on behalf of the Veteran in March 2010. 

In February 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

Regarding characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for multiple sclerosis has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board also notes that, while the Veteran previously was represented by the Paralyzed Veterans of America (and an additional private attorney and Veterans Service Organizations prior to that time), in September 2008, the Veteran granted a power-of-attorney in favor of private attorney Karl Kazmierczak.  The Board recognizes the change in representation in this matter. 

The Board's decision reopening the claim for service connection for multiple sclerosis is set forth below.  The reopened claim is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a February 2002 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for multiple sclerosis; although notified of the denial in a February 2002 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the February 2002 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for multiple sclerosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision in which the RO denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

2.  As pertinent evidence received since the February 2002 rating decision is new and material, the criteria for reopening the claim for service connection for multiple sclerosis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the request to reopen the claim for service connection for multiple sclerosis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
 
Service connection may also be presumed for certain chronic diseases, to include multiple sclerosis, if manifested to a compensable degree within prescribed time period (seven years for multiple sclerosis) following separation from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  This presumption provision applies only to periods of active duty, not active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478(1991); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

"Active military, naval, and air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  (Emphasis added).  Active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  Inactive duty training generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(22), 101(23), 101(24) (West 2002); 38 C.F.R. §§ 3.6(a), (c), (d) (2012).  

Historically, the Board notes that the Veteran's original claim for service connection for multiple sclerosis was received in July 2001.  In a February 2002 rating decision, the RO in Wichita, Kansas, denied the claim.  The evidence and information then of record included a response received from the National Personnel Records Center in December 2001 indicating that no service treatment reports were available for the Veteran.  A report of contact dated in February 2002 indicates that the Veteran was called to clarify whether he was a "one weekend a month" Army National Guardsman or if he was a full time Army National Guardsman during the time frame from February 1998 through February 2001.  He was said to have responded that his Guard duty during this period was "part-time (one weekend a month etc.)."  This Report of Contact also indicates that the Guard unit the Veteran was discharged from was contacted to determine if they had any service medical or other records pertaining to the Veteran, and that the response from a member of this unit was that his records were sent to the State Adjutant's Office and that they had no other records pertinent to the Veteran.  

Also of record at the time of the February 2002 rating decision was a facsimile received in February 2012 from the Kansas Adjutant General's Department that included reports from a February 1998 medical examination and medical history that are silent for multiple sclerosis or any indication thereof and a July 6, 2000, progress note from a private physician said to be a follow up from a June 24, 2000, hospital evaluation for episodes of a headache, slurred speech, an unstable gate, hypodensities seen on a CT scan, and an abnormal MRI.  The July 6 progress note indicates that the Veteran also had a lumbar puncture during the June 24, 2000, hospital stay.  Based on the results of the MRI and cerebrospinal fluid findings from the lumbar puncture, this progress note found that the Veteran had a diagnosis of multiple sclerosis.  Also included with the information received in February 2012 was a certificate signed by an E.A., M.D., and the Veteran on June 28, 2000, for Family and Medical Leave Act purposes indicating that symptoms began on June 3, 2000, and that the Veteran was initially seen by this physician on June 15, 2000.  
 
The record before agency adjudicators in February 2002 also included the reports from the above referenced June 24, 2000, hospital evaluation.  These reports reflected a history of an episode on June 3, 2000, of slurred speech with circumoral numbness, and a history of additional such episodes prior to a June 15, 2000, evaluation by E.A., M.D., at which time it was said to have been determined that the Veteran probably had a transient ischemic attack.  Additional VA and private clinical reports reflecting treatment for multiple sclerosis were also of record in February 2002, to include a March 2001 letter from a private neurologist indicating that the Veteran was diagnosed with multiple sclerosis on July 6, 2000.  

Based on the information and evidence then of record-to include as summarized above-in the February 2002 rating decision, the RO denied service connection for multiple sclerosis on the bases that this condition was not shown within the seven year period following active duty for which presumptive service connection for such disability may be granted, and that the Veteran's duty in the Army National Guard at the time multiple sclerosis was manifested was not considered active military service for the purposes of establishing service connection.  

The Veteran was notified of the RO's denial in a February 2002 letter; however, he did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  In addition, the record does not reflect that new and material evidence was received during the one year appeal period following the February 2002 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The February 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current request to reopen in October 2004.  [The Board finds that the request to reopen has been pending since October 2004 because it agrees with the argument presented by the Veteran's then representative in January 2007 that her February 2006 communication, received within the one year appeal period following a March 2005 rating decision that found that new and material evidence to reopen the claim for service connection for multiple sclerosis had not been received, does, when construed liberally as required by judicial precedent, represent a notice of disagreement with the October 2004 rating decision.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  As such, the March 2005 rating decision is not "final," and the only final rating decision in this matter was rendered in February 2002 as noted above.] 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the February 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the February 2002 rating decision includes a photocopy of a Defense Finance and Accounting Service Military Leave and Earnings Statement reflecting payment for INACDUTRA on June 3 and June 4, 2000.  Also submitted in February 2006 is a June 15, 2000, clinical report from the previously referenced E.A., M.D., noting that the Veteran was seen by this physician for the first time for an incident involving perioral numbness, difficulty with speech, and headaches that occurred on June 3, 2000 while the Veteran was at Fort Riley.  The diagnosis following the physical examination was a transient ischemic attack (TIA) with secondary headache.  Also submitted were entries from a medical dictionary indicating that a TIA can be referred to as a "mini-stroke," and that "ischemic" and "little" strokes are representative of cerebrovascular accidents. 

In February 2006, the Veteran's former representative argued-like the Veteran's current representative in a more recent presentation-that, based on the evidence cited above, the record establishes that while the Veteran was on INACDUTRA on June 3, 2000, he suffered a TIA which represented a "cerebrovascular accident," or injury,  thereby meeting the definition of "active military service" on the day in question as set forth at 38 C.F.R. § 3.6(a).  As such, and as she asserted that it was exposure to the cold while on this period of INACDUTRA that the Veteran's multiple sclerosis was first "discoverable," it has essentially been contended that the criteria for service connection for multiple sclerosis had been met.  (The Veteran's former representative also contended therein that the denial of service connection for multiple sclerosis in February 2002 was the product of clear and unmistakable error, a claim denied by rating decision in November 2006, and a matter not currently before the Board).  

Also submitted in connection with the petition to reopen is a statement dated in February 2008 from a private neurologist, S.K.G., M.D., who noted that the Veteran developed multiple sclerosis "while serving in the military."  She related the Veteran's account that that while he was performing maneuvers at Fort Riley proximate to the time that the symptoms of his multiple sclerosis were first manifested, he remembers it being "very cold" and that he had to sleep exposed to the elements without the benefit of a tent.  He reported that when he awoke the next morning, he had trouble talking, "felt very, very fatigued," and had perioral numbness.  The [v]eteran reported that he reclined behind a tank in hopes that he would feel better after rest, but that when he went home that evening, his wife noticed that his speech was "very abnormal."  (During the Board hearing, the Veteran's wife testified to that she observed that the Veteran's speech was abnormal when he returned home from Fort Riley on the day in question, and that the Veteran's face was "kind of to the side" at that time.  Transcript, page 6).  After relating the medical history thereafter which ultimately led to his diagnosis of multiple sclerosis, as summarized in part previously in the decision above, the physician concluded (a conclusion which the Veteran felt, as he testified to the undersigned, had "resolved" the issue of whether service connection for the multiple sclerosis should be granted) as follows: 

This is a 44-year old male presenting with the acute onset of neurological symptoms in 2000.  Approximately seven years ago while serving in the military he was diagnosed with MS.  There is no question as to this time-line. 

While the evidence received since the February 2002 rating decision does not, as essentially asserted by the Veteran, firmly establish that service connection for multiple sclerosis should be granted on the basis, the additional evidence does lend support to a finding that the Veteran may have initially manifested symptoms of multiple sclerosis due to a cerebrovascular accident that occurred while he was on INACDUTRA on June 3, 2000.  

The Board finds that this foregoing evidence is "new" in that it was not before agency decision makers at the time of the February 2002 final denial of the claim for service connection for multiple sclerosis, and is not duplicative or cumulative of evidence previously of record.  Moreover, and as one of the bases for the RO's February 2002 denial was that the Veteran was not serving on a period of qualifying military service at the time his multiple sclerosis was diagnosed, this evidence is "material" in that it addresses the question of whether the Veteran's multiple sclerosis was first manifested during a period of potentially qualifying military service.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for multiple sclerosis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

 

ORDER

As new and material evidence to reopen the claim for service connection for multiple sclerosis has been received, to this limited extent, the appeal is granted.

REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for multiple sclerosis.   However, a review of the record reveals that the RO has not actually considered the claim for service connection on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim for service connection for multiple sclerosis, on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The Board also finds that additional development of the reopened claim is warranted.

Although, as indicated, a private medical opinion has, in part, formed a basis for reopening the claim, the medical evidence currently of record-to include a medical opinion generally relating the Veteran's multiple sclerosis to "service" is insufficient to \resolve the claim for service connection, on the merits.  The Board thus finds that a medical opinion by a VA neurologist-based on full consideration of the Veteran's documented medical history and his assertions as well as those made on his behalf, and supported by clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79,83 (2006).  (As there is no dispute as to the nature or existence of a current disability associated with the medical condition at issue, a physical examination of the Veteran is not, at this juncture, deemed necessary).  

While this matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the reopened claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate  authorization for the RO to obtain, outstanding records of any pertinent private treatment.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the reopened claim.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the reopened claim on appeal that is not currently of record.  In the letter, specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of any pertinent private treatment.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, forward the entire claims file, to include a complete copy of this remand, to an VA neurologist, who is to document consideration and discussion of the Veteran's medical history and assertions. 

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that symptoms of the Veteran's multiple sclerosis were first manifested as a result of a cerebrovascular accident that occurred on June 3, 2000.  

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence-to include argument advanced by and on the Veteran's behalf.

The examiner should set forth the complete rationale for the conclusion reached-to include citation to any medical authority considered-in a printed (typewritten) report.  

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for multiple sclerosis on the merits in light of pertinent evidence-to include argument advanced on the Veteran's behalf, referenced above-and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


